In a proceeding to invalidate petitions inter alia designating respondent Isaiah Lewis as a candidate in the Republican Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 53rd Assembly District and designating respondents George I. Washington and Olga E. Fraser for the party office of Member of the State Committee (male and female, respectively) for said Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 14, 1972, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs. No opinion. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.